Citation Nr: 0524277	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  94-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to December 1973.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Philadelphia, Pennsylvania (RO).  In 
December 2000, the veteran testified at a Travel Board 
hearing at the RO, before the undersigned.  The Board 
remanded this matter to the RO in March 2001, June 2003, and 
February 2004 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the instant case, the unfavorable September 1999 AOJ 
decision that is the subject of this appeal was already 
decided and appealed prior to VCAA enactment.  The U.S. Court 
of Appeals for Veterans Claims (Court) acknowledged in 
Pelegrini, supra, that where, as here, the § 5103(a) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.  

A June 2003 letter to the appellant (and a later March 2004 
letter) addressed the service connection claim, and informed 
him what was needed to establish service connection, what 
type of evidence was still needed, and advised him of his and 
VA's respective responsibilities in developing his claim.  
The September 1999 rating decision and March 2000 statement 
of the case (SOC) explained what the record showed and why 
the claim was denied.  A March 2005 supplemental SOC (SSOC), 
at page two, advised him to "provide any evidence in [his] 
possession that pertains to the claim."  The March 2005 
SSOC, and a July 2005 SSOC, also advised the veteran of the 
current posture of his service connection claim.

Regarding the TDIU claim, a March 2004 letter informed him 
what was needed to establish TDIU benefits, what type of 
evidence was still needed, and advised him of his and VA's 
respective responsibilities in developing his claim.  The 
September 1999 rating decision and May 2000 SOC explained 
what the record showed and why the claim was denied.  A March 
2005 SSOC (p.2) advised him to "provide any evidence in 
[his] possession that pertains to the claim."  The SSOC also 
advised the veteran of the current posture of the TDIU claim.  
The above cited letters also explained what evidence VA would 
obtain, and what evidence VA would assist the veteran to 
obtain.  The veteran was specifically advised to provide any 
evidence or information pertaining to his claims.  SSOCs in 
March and July 2005 advised the veteran of the current 
posture of his TDIU claim.

The February 2004 Board remand ordered that

2.  The RO should again ask the veteran 
to complete and sign authorizations to 
release information to the VA so that the 
RO may obtain the pertinent records from 
Workers' Compensation and Bonney Forge.  
The RO should request all records 
relating to the veteran's disability 
retirement from Bonney Forge and all 
records, including complete medical 
records, pertaining to the veteran's 
Workers' Compensation claim following his 
work injury in August 1988.  He should be 
informed that, should he fail to provide 
such authorizations, his claims will be 
considered abandoned pursuant to 
38 C.F.R. § 3.158.  The RO should 
document all actions taken to obtain 
these records.

A VA Form 21-4142 signed by the veteran, and received via 
facsimile in June 2004, VA to obtain records from his former 
employer, Bonny Forge.  In June 2004 the Appeals Management 
Center (AMC) sought information from Bonny Forge regarding 
the veteran's employment.  A VA Form 21-4192 was received by 
the AMC from the Bonney Forge Corporation in August 2004.  
The form indicated that the veteran last worked for the 
company in "[a]bout 1987."  The veteran has claimed he last 
worked in August 1988, when he was involved in a work-related 
accident.  

The veteran has not returned a VA Form 21-4142 specifically 
authorizing VA to seek records pertaining to his Workers' 
Compensation claim following his work injury in August 1988.  
A March 2005 letter from the RO to the veteran's then 
attorney (he is now represented by the Pennsylvania Adjutant 
General's Office; see VA Form 21-22, signed by the veteran in 
April 2005) sought to obtain a copy of a letter dated 
November 12, 2002 from an employee of the Wausau Insurance 
Company concerning the veteran's "Report of Injury."  A 
photocopy of an email message from the above-mentioned Wausau 
Insurance Company employee (a "Case Manager III") to the 
veteran's attorney (forwarded to VA by the veteran's former 
attorney by facsimile later in March 2005) notes that "This 
claim has 4 folders.  I have been unable to locate two of the 
folders.  The first report of injury is in neither of the 
folders I have so I cannot send it to you."  

This statement identifies two available folders relating to 
the veteran's Workers' Compensation claim (stemming from the 
veteran's August 1988 injury).  The February 2004 remand 
specifically sought this evidence, and the efforts to obtain 
them should not have ended.  A remand confers, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board is now 
required to remand the case for compliance with the previous 
remand instruction.

The veteran is hereby again informed that 38 C.F.R. § 3.158, 
pertaining to abandoned claims, provides generally that where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned (emphasis added).  After the expiration of one 
year, further action will not be taken unless a new claim is 
received.

The matter of TDIU is inextricably intertwined with the 
service connection claim, and further action in the matter is 
deferred pending resolution of the TDIU claim.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should arrange for exhaustive 
development for complete copies of all 
existing records pertaining to the 
veteran's 1988 Workers' Compensation 
claim from the Wausau Insurance 
Companies.  He must cooperate in this 
matter by providing any necessary 
releases.  He should also be advised that 
while VA will assist him in securing the 
records, ultimately it is his 
responsibility to ensure that they are 
secured for the record.  If the records 
are not obtained, the reason why and the 
scope of the development must be 
explained.

2.  If records received from Wausau 
Insurance Companies suggest that the 
veteran's service-connected left ankle 
disorder may have been implicated in his 
back injury at work, the RO should 
arrange for a VA orthopedic examination 
to determine whether, as likely as not, 
he has a low back disability that was 
caused or aggravated by his service-
connected left ankle disorder.  The 
veteran's claim folders must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should comment on (reconcile) 
the December 2002 and November 2003 
opinions by the private medical providers 
that, in essence, relate the veteran's 
low back injury to his service-connected 
left ankle disability.  The examiner 
should explain the rationale for any 
opinion given.

3.  The RO should then re-adjudicate the 
claims, applying 38 C.F.R. § 38 C.F.R. 
§ 3.158, if indicated.  If they remain 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purposes of this remand are to satisfy the mandates of 
the Court in Stegall, supra, to assist the veteran in the 
development of his claims, and to meet due process 
considerations.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


